Andrews, C. J.
We think there was no error. The note itself being made a part of the complaint showed on its face that it had been executed by the defendant. The form is the same as that used in the Practice Act; form 212. The averment that the note was thfe property of the plaintiff implied a delivery to her. It is a rule of pleading that there need be no direct allegation of a fact which otherwise sufficiently appears; nor of a fact necessarily implied from the other averments. 1 Chitty Pleading, 225. Bliss on Code Pleading, § 176. The delivery, even of a deed, although essential to its validity, need not be averred in pleading. 1 Chitty Pleading, 365. New Conn. Civil Officer, p. 13. Prindle v. Caruthers, 15 N. Y., 425; Keteltas v. Meyers, 19 id., 231; Farmers & M. Bank v. Wadsworth, 24 id., 547. A court ought not to misunderstand or refuse to comprehend the or*88dinary import of the words used, nor the meaning of the facts alleged. Colburn v. Tolles, 18 Conn., 524; Draper v. Moriarty, 45 id., 476.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.